     Case: 1:18-cr-00286 Document #: 89 Filed: 09/16/19 Page 1 of 4 PageID #:591




              IN THE UNITED STATES DISTRICT COURT
         NORTHERN DISTRICT OF ILLINOIS – EASTERN DIVISION

UNITED STATES OF AMERICA               )
                                       )
                                       )
       v.                              )       18 CR 286-1
                                       )       Hon. Matthew F. Kennelly
                                       )
XAVIER ELIZONDO                        )

        DEFENDANT ELIZONDO’S RESPONSE TO GOVERNMENT’S
               CONSOLIDATED MOTIONS IN LIMINE

       NOW COMES the defendant, Xavier Elizondo, by and through his attorney,

Michael F. Clancy, and respectfully responds to the Government’s Consolidated

Motions in Limine as follows:

I.     EVIDENCE OF NON-CORRUPT CONDUCT

       The defendant objects to this request on the basis that witnesses’ past

experiences with Elizondo would be extremely relevant to the state of mind of the

witnesses and would help explain their interactions with Elizondo. It would be

nearly impossible to examine these witnesses in a vacuum, as what happened on

prior occasions would absolutely have influenced their impressions of the acts that

occurred between the summer of 2017 and early 2018. Moreover, for judicial

economy purposes, it would make sense to allow the defense to explore these topics

during cross-examination, rather than during its case in chief. The defense fully

understands the limitations of FRE 404(a)(2)(A) and 405(a) as it relates to

reputation and opinion evidence. However, the defense must be permitted to




                                           1
       Case: 1:18-cr-00286 Document #: 89 Filed: 09/16/19 Page 2 of 4 PageID #:591




examine witnesses as to their state of mind, and that necessarily entails mentioning

instances of non-corrupt conduct.

II.      PRECLUDE QUESTIONS AND COMMENTS THAT INVITE JUROR
         SPECULATION AS TO RECORDINGS, OR PORTIONS OF RECORDINGS,
         THE GOVERNMENT DOES NOT PLAY AT TRIAL

         Elizondo does not plan to ask such questions or make such comments, and

has no objection to this motion.

III.     REQUIRE BOTH SIDES TO OBTAIN PRECLEARANCE WITH THE
         COURT BEFORE ATTEMPTING TO IMPEACH WITH SPECIFIC
         INSTANCE OF CONDUCT UNDER RULE 608(b)

         Elizondo intends to question witnesses as to their arrest histories. While

arrests, standing alone, normally would not be admissible, in this case the

witnesses’ criminal backgrounds and familiarity with the criminal justice system

will have a direct bearing on and help explain their testimony. Many of the

potential witnesses in this case have lengthy rap sheets. They are well-versed in

the give and take, and understand how to play the game with police officers. They

know how to avoid formal charges, how to get charges reduced, how to get sentences

reduced, and how to avoid prison time, etc. Thus, the defense posits that examining

a witness on his or her complete history of interactions with law enforcement is not

only probative of the truthfulness or untruthfulness of the witness, but relevant to a

witness’ state of mind and possible motives, interests, or biases. Elizondo would

further note that obtaining preclearance before each impeachment attempt would

be unduly burdensome and a waste of time.




                                            2
      Case: 1:18-cr-00286 Document #: 89 Filed: 09/16/19 Page 3 of 4 PageID #:591




        Elizondo asks this Court to reserve ruling on examination of officers

concerning their CPD disciplinary records, as at this point it is too difficult to

predict which alleged conduct might be relevant.

IV.     EXCLUDE FELONY CONVICTIONS OVER TEN YEARS OLD

        Elizondo hereby gives notice of his intent to impeach a Government witness

with a felony conviction older than ten years. Similar to his stance in the preceding

section, Elizondo submits that a witness’ full criminal history will go not just to his

or her character for truthfulness, but will shed light on that witness’ experiences

with the criminal justice system. Therefore, felony convictions more than ten years

old should be fair game. Also, drug convictions that are more than ten years old

will be relevant for those witnesses who have a history of drug abuse, as it would

affect their believability. The jury should be instructed to consider the testimony of

drug addicts with caution.

        Concerning Witness 1, the defense posits that the Court should specifically

allow impeachment with both the 1992 and 2006 federal cases. Witness 1 was on

supervised release for his 1992 drug case when he was arrested for the 2006 case.

That arrest violated Witness 1’s supervised release. Witness 1 was re-sentenced for

the violation in December of 2006 and received an additional 33 months in prison.

Witness 1 was not sentenced for his 2006 bank robbery until 2010, and he is

currently on supervised release for that case. Thus, both cases are within the ten-

year period, as the date of release from confinement is what matters under F.R.E.

609.



                                            3
     Case: 1:18-cr-00286 Document #: 89 Filed: 09/16/19 Page 4 of 4 PageID #:591




V.     PRECLUDE AN “I WAS JUST FOLLOWING ORDERS” DEFENSE
       ARGUMENT

       Elizondo agrees with this motion, and asks this Court to grant same. The

prejudicial effect of such an argument to Elizondo would be extreme. Because

Elizondo anticipated that Salgado might raise such a defense, Elizondo filed a

motion for severance. Elizondo still feels that a severance is appropriate in this

case. It is anticipated that Elizondo and Salgado will present defenses that are

antagonistic and conflicting to the point of being irreconcilable and mutually

exclusive.

       WHEREFORE, based on the foregoing, Elizondo respectfully moves this

Honorable Court to grant the relief requested in his omnibus motions and in this

response.

                                                     Respectfully submitted,



                                                     s/ Michael F. Clancy


MICHAEL F. CLANCY
53 W. Jackson Blvd., Suite 1401
Chicago, IL 60604
(312) 427-0288




                                          4
